Name: 98/232/CFSP: Council Decision of 16 March 1998 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  trade policy; NA;  tariff policy;  electrical and nuclear industries;  electronics and electrical engineering
 Date Published: 1998-03-25

 Avis juridique important|31998D023298/232/CFSP: Council Decision of 16 March 1998 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 092 , 25/03/1998 P. 0001 - 0003COUNCIL DECISION of 16 March 1998 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (98/232/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council at Lisbon on 26 and 27 June 1992,Having regard to Decision 94/942/CFSP (1),Whereas Annex I to Decision 94/942/CFSP should be updated in order to take into account developments in the Wassenaar Arrangement and in the Nuclear Suppliers' Group,HAS DECIDED AS FOLLOWS:Article 1The list of dual-use goods in Annex I to Decision 94/942/CFSP, referred to in Article 2 of that Decision and in Article 3(1) of Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (2), shall be amended in accordance with the Annex hereto.Article 2This Decision shall be published in the Official Journal.Article 3This Decision shall enter into force on the day of its publication.It shall apply from the thirtieth day following the date of its publication.Done at Brussels, 16 March 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ L 367, 31.12.1994, p. 8. Decision as last amended by Decision 98/106/CFSP (OJ L 32, 6.2.1998, p. 1).(2) OJ L 367, 31.12.1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ L 90, 21.4.1995, p. 1).ANNEX The list of dual-use goods in Annex I to Decision 94/942/CFSP, as last amended by Decision 98/106/CFSP, shall be amended as follows:1. Under the heading 'Definitions of terms in this Annex`:- the following definition is inserted between 'camming` and 'CE`:'Carbon fibre preforms` (1) means an ordered arrangement of uncoated or coated fibres intended to constitute a framework of a part before the 'matrix` is introduced to form a 'composite`.;- for the definition 'personalized smart card` the following is substituted:'Personalized smart card` (5) means a smart card containing a microcircuit which has been programmed for a specific application and cannot be reprogrammed for any other application by the user.2. Under the heading 'Category 0 - Nuclear materials, facilities and equipment` the following is amended:0C004For this entry, substitute the following:'>TABLE>'3. Under 'Category 2 - Materials processing`:2B002This entry is deleted.4. Under 'Category 4 - Computers`:4A003.bThe words 'exceeding 710 million` are replaced by 'exceeding 2000 million`.5. Under 'Category 9 - Propulsion systems, space vehicles and related equipment`:9A003The words 'for gas turbine engine propulsion systems, as follows:` are replaced by 'for the following gas turbine engine propulsion systems:`.9D001The words '"Software" required for the` are replaced by '"Software" specially designed or modified for the`.9D002The words '"Software" required for the` are replaced by '"Software" specially designed or modified for the`.9D003The words '"Software" required for the` are replaced by '"Software" specially designed or modified for the`.